111 F.3d 136
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Roosevelt WATSON, JR., Appellant,v.ALCOA ALUMINUM, Appellee.
No. 95-4262.
United States Court of Appeals, Eighth Circuit.
Submitted March 21, 1997.Filed April 7, 1997.

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.


1
PER CURIAM.  Roosevelt Watson, Jr., appeals from the district court's1 entry of judgment as a matter of law to defendant following a bench trial in his employment discrimination action.  Because Watson has not provided a transcript of the trial proceedings, we cannot review the district court's factual findings.  See Fed.  R.App. P. 10(b);  Meroney v. Delta Int'l Mach. Corp., 18 F.3d 1436, 1437 (8th Cir.1994);  Schmid v. United Bhd. of Carpenters & Joiners, 827 F.2d 384, 386 (8th Cir.1987) (per curiam), cert. denied, 484 U.S. 1071 (1988).  Accepting the district court's factual findings as true, we agree that judgment for Alcoa was proper.  See Harvey v. Anheuser-Busch, Inc., 38 F.3d 968, 972 (8th Cir.1994) (plaintiff may demonstrate discrimination by showing proffered reason is pretextual or discriminatory motive is more likely;  summary judgment properly granted where black plaintiff failed to present sufficient evidence to support claim that proffered reason was pretextual because similarly situated white employee had previously been less severely disciplined).


2
To the extent Watson complains of counsel's performance below, we note that a civil litigant has no constitutional right to effective assistance of counsel.  See Glick v. Henderson, 855 F.2d 536, 541 (8th Cir.1988).


3
Accordingly, we affirm.



1
 The Honorable James M. Moody, United States District Judge for the Eastern District of Arkansas